DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, species IA and IIB in the reply filed on 1/6/2021 is acknowledged.  The traversal is on the ground(s) that no election is required from species grouping III.  This is found persuasive, and applicant’s reply of 1/6/2021 is accepted. Additionally, upon further consideration, the election of species requirements regarding species A and B are withdrawn. Claims 1-12 will therefore be examined together.
Claim Objections
Claims 2-12 are objected to because of the following informalities: The claims do not begin with the definite article “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, it is unclear whether the limitation “a groove” (line 2) refers to the groove of claim 1 or to a new groove in light of the language in applicant’s specification that the drum outer surface, the kicker bar contact edge, and the roll hand contact surface share a groove (page 2, lines 16-17), rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the roll hand contact surface and the kicker bar contact edge to have a common second groove. Claims 4-5 and 7-10 are indefinite by dependence.

Regarding claim 5, it is unclear whether applicant requires that the groove of the drum outer surface be the same groove as the groove of the kicker bar contact edge and the roll hand contact surface. A literal reading of the claim would seem to require this, however, this interpretation is at odds with the drawings in applicant’s specification that show separate disconnected grooves in the roll hand/kicker bar (figure 6) and the rotatable drum (figure 8). One of ordinary skill in the art would therefore be unable to determine whether the claims require a single continuous groove or two separate grooves, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required two separate grooves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinsi (WO 2014/118309) in view of Lied (US 1,908,771).

Regarding claim 1, Sinsi discloses an apparatus for wrapping a sheet of wrapping material around a rod shaped article having a drum (figure 3, reference numeral 2) with a series of flutes on its surface (page 23, lines 28-32, page 24, lines 1-8, figure 3, reference numeral 21). The cigarette comes in 
Lied teaches a discharge device for cigarette machines in which groups of cigarettes are removed from a drum (page 1, lines 1-6) by a discharge sheet (page 1, lines 68-85, figure 3, reference numeral 1) that engages circumferential grooves of the delivery drum (page 1, lines 44-67, figure 3, reference numeral 4). The groove is elongated, indicating that it could receive a tobacco industry product such as a rod shaped article of Sinsi.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drum of Sinsi with the removal sheet of Lied. One would have been motivated to do so since Lied teaches a sheet that removes a group of cigarettes from a transport drum.

Regarding claim 11, Sinsi discloses that the roll hand and displaceable portion are both connected to the rolling device (page 20, lines 12-27, figure 2, reference numeral 1).

Regarding claim 12, Sinsi discloses that the displaceable portion moves relative to the contact surface (figures 2, 3), which is considered to meet the claim limitation of adjusting.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sinsi (WO 2014/118309) in view of and Lied (US 1,908,771) as applied to claim 1 above, and further in view of Ishikawa (EP 2813153).

Regarding claim 2, modified Sinsi teaches all the claim limitations as set forth above. Modified Sinisi does not explicitly teach a groove in the kicker bar and roll hand.
Ishikawa teaches a filter tip attachment having a guide member arranged to be adjacent to a conveying drum to wind tip paper around an intermediate product ([0031], figure 2, reference numeral 10), which is considered to meet the claim limitation of roll hand contact surface. The guide member has a groove to accommodate a filter having a capsule ([0013], [0015]). A kicking bar is located at the inlet of the guide member ([0031], figure 2, reference numeral 17).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the corrugated portion of modified Sinsi with the groove of Ishikawa. One would have been motivated to do so since Ishikawa teaches a groove that allows a paper to be wrapped around a filter containing a capsule.

Regarding claim 3, modified Sinsi teaches all the claim limitations as set forth above. Modified Sinisi does not explicitly teach a groove in the kicker bar and roll hand.
Ishikawa teaches a filter tip attachment having a guide member arranged to be adjacent to a conveying drum to wind tip paper around an intermediate product [0007]. The guide member has a groove to accommodate a filter having a capsule ([0013], [0015]). The intermediate product is a double filter cigarette having a filter plug [0023] and the guide member has two corresponding grooves ([0031], figure 2, reference numeral 16).


Regarding claim 4, Ishikawa teaches that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 5, Lied teaches that the drum has circumferential grooves engages circumferential grooves of the delivery drum (page 1, lines 44-67, figure 3, reference numeral 4), and Ishikawa teaches that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 6, modified Sinsi teaches all the claim limitations as set forth above. Ishikawa additionally teaches that the other surface of the guide member has a knurled processed section to increase grip force ([0031], figure 2, reference numeral 18), which is considered to meet the claim limitation of grooveless since knurl recesses are not elongated like grooves. The surface extends continuously (figure 2). Modified Sinsi does not explicitly teach the kicking bar also being knurled.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the kicking bar have a knurled surface. One would have been motivated to do so since Ishikawa teaches that knurled surfaces improve grip force.

Regarding claim 7, Ishikawa teaches that the groove is provided in both the guide member and the kicking bar [0031].

Regarding claim 8, Sinsi discloses that the displaceable portion moves relative to the contact surface (figures 2, 3). It is evident that, in some positions, the grooves in the kicking bar and the guide member align to achieve the stated aim of Ishikawa that a capsule travels along the groove without breaking.

Regarding claim 9, modified Sinsi teaches all the claim limitation as set forth above. Modified Sinsi does not explicitly teach the groove depth varying.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the depth of the groove of modified Sinsi.  The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 10, modified Sinsi teaches all the claim limitation as set forth above. Modified Sinsi does not explicitly teach the groove depth varying along the length of the kicker bar such that it is offset from the base surface of the groove in the roller hand at the edge removed from roll hand.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the groove of modified Sinsi have the claimed configuration. The In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/301,569 (hereafter referred to as Bray) in view of Lied (US 1,908,771).

Regarding claim 1, Bray claims an apparatus for manufacture of tobacco industry product comprising a rolling unit comprising a rotatable drum having a plurality of recesses formed in an outer surface of the drum to receive tobacco industry product components, a roll hand spaced from the outer surface of the drum to define a space between the outer surface of the drum and the roll hand, within which space tobacco industry product components are rollable upon rotation of the drum, and a kicker bar disposed adjacent to the roll hand and having a contact edge and spaced apart from the drum by a first or second distance (claim 1). Bray does not explicitly claim the drum having a groove.
Lied teaches a discharge device for cigarette machines in which groups of cigarettes are removed from a drum (page 1, lines 1-6) by a discharge sheet (page 1, lines 68-85, figure 3, reference numeral 1) that engages circumferential grooves of the delivery drum (page 1, lines 44-67, figure 3, reference numeral 4). The groove is elongated, indicating that it could receive a tobacco industry product such as a rod shaped article of Bray.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the drum of Bray with the removal sheet of Lied. One would have been motivated to do so since Lied teaches a sheet that removes a group of cigarettes from a transport drum.

Regarding claim 3, Bray discloses that the drum has two grooves (figure 3).

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747